Opinion of the Court by
Judge Settle
Denying writ.
This case is a companion to that of John G. White, et al., v. M. L. Harbeson, Judge, this day decided. In this case, as in that, a writ of prohibition is asked of this court to prevent M. L. Harbeson, judge of ithe Kenton circuit court, law and equity division, from further proceeding in determining any .matter in controversy between W. N. Hind, receiver, and the petitioners, in the action brought by the Skillman-Martin Printing Company v. The Kentucky Fire Insurance Co., pending in the Kenton circuit court, law and equity division. The *234grounds alleged in the petition for the writ being identical with those urged in the case of John G. White, et al., v. M. J. Harbeson, Judge, the opinion in that case is conclusive of the rights of the petitioners in this case, wherefore the demurrer to the petition is sustained and the writ of prohibition prayed is refused. Whole court sitting.